DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
The terms “column-shaped” and “gentle tapers” in claim  2 are relative terms which render the claim indefinite. The terms “column-shaped” and “gentle tapers” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, it is wholly unclear what shapes are considered to be “column-shapes” and what are not. Likewise, it is unclear what degree of tapering is considered to be “gentle.” Applicant is advised to remove the indefinite terms or properly define them in order to overcome the rejection.
Claim 3 is rendered indefinite by the term “intelligent control.” It is unclear what Applicant means by this term. For the purposes of examination the term will be interpreted to mean that the power box may be operated by an electronic or programmable controller.
Claim 5 is rendered indefinite by the terms “intelligent transmission,” “mx135 type micro switch,” and “DYTZ type electro-hydraulic push rod.” It is wholly unclear what Applicant means by “intelligent transmission.” Furthermore, it is unclear if the terms “mx135” and “DYTZ” are some sort of catalog number, part identifier, or some other code, rendering the claim indefinite. Additionally, the inclusion of the word “type” after both “mx135” and “DYTZ” renders the claim indefinite because it is unclear as to what micro switches and electro-hydraulic push rods are of the “type” that fall within the scope of the claim.
The term “plate-shaped” in claim 6 is a relative term which renders the claim indefinite. The term “plate-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, it is wholly unclear what shapes are considered to be “plate-shapes” and what are not. Claim 6 is further rendered indefinite by the terms “BT72E type object sensor” and “TAU0837 type electromagnet.” It is unclear if the terms “BT72E” and “TAU0837” are some sort of catalog number, part identifier, or some other code, rendering the claim indefinite. Additionally, the inclusion of the word “type” after both “BT72E” and “TAU0837” renders the claim indefinite because it is unclear as to what object sensors and electromagnets are of the “type” that fall within the scope of the claim.
The term “‘L’-shaped” in claim 7 is a relative term which renders the claim indefinite. The term “‘L’-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, it is wholly unclear how much of a bend in the pipe is considered to make it “‘L’-shaped.” For example, is “‘L’-shaped” limited to a 90° bend only, or does the term cover a range of angles. If so, what is that range?. Additionally, the phrase “‘S’-like” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “‘S’-like”), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d).
Claim 8 is rendered indefinite by the terms “adopts,” “S7-200 PLC,” “MS4S motor timer,” “micro-epsilon distance sensor,” “TML displacement sensor,” “7824 voltage regulator module,” “L298N drive module,” and “YE3 type motor.” It is wholly unclear what Applicant means by “adopts.” Furthermore, it is unclear if the terms “S7-200,” “MS4S,” “micro-epsilon,” “TML,” “7824,” “L298N,” and “YE3” are some sort of catalog number, part identifier, or some other code, rendering the claim indefinite. Additionally, the inclusion of the word “type” after “YE3” renders the claim indefinite because it is unclear as to what micro switches and electro-hydraulic push rods are of the “type” that fall within the scope of the claim. Lastly, claim 8 contains the trademark/trade name “Siemens.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a programmable logic controller (PLC) and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2019/0100079 A1) in view of Miller et al. (US 2015/0165871 A1), hereinafter “Miller.”
Regarding claim 1, Lee teaches a heat exchanger comprising:
	a casing, in this case the outer pipe (¶ [0073]; Fig. 1-8; reference no. 120);
	a spiral flow channel, in this case the spiral groove (¶ [0072]; Fig. 2-8, reference no. 112);
	wherein the spiral flow channel is arranged inside the casing (see, e.g. Fig. 8, reference no. 112);
	an exchange flow channel is spirally formed at an inner side of the spiral flow channel through an isolation column, in this case the spiral groove forms the spiral channels in the outer pipe (¶ [0078]; e.g. Fig. 8, reference nos. 121 & 120);
	a cold inlet and a cold outlet provided at both ends of the spiral channel, in this case the liquid state refrigerant enters via the inlet pipe and exits via the outlet pipe (¶ [0078]; Fig. 1, reference nos. 101 & 102);
	a hot inlet and a hot outlet are respectively provided at both ends of the exchange flow channel, in this case the gaseous refrigerant enters at one end of the inner pipe and exits the other (¶ [0079]; Fig. 1, reference no. 110); and
	an inside of the isolation column is filled with a heat exchange structure, in this case the channel structure formed in the inner pipe (¶ [0065]; Fig. 4, reference no. 111).
	Lee does not teach end caps welded to the pipe ends or welding the various parts together. However, Miller teaches welding end caps to the tubing and ends of a heat exchanger (¶ [0070]). One having ordinary skill in the art would have realized that so connecting the heat exchanger components would prevent leaks (see ¶ [0070]) while allowing the desired heat exchange, thereby facilitating improved heat exchanger performance. Furthermore, one having ordinary skill in the art would have understood to place the inlets and outlets at locations convenient for connecting the heat exchanger to the intended temperature control system as a matter of design choice. See M.P.E.P. §  2144.04 VI. C. Therefore, it would have been obvious to have welded the heat exchanger components and placed the cold outlet and heat inlet in the bottom surface in order to improve heat exchanger performance and connect it with the intended temperature control system.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee and Miller as applied to claim 1, above, and further in view of Pando et al. (US 2018/0177072 A1), hereinafter “Pando.”
Regarding claim 2, Lee teaches that the column is configured to isolate the spiral flow channel and exchange flow channel to realize heat transfer and exchange and that the components are integrally attached, in this case all of the flow channels are formed within the column which forms a single tube (see, e.g. Fig. 4) and Miller teaches the merits of welding the components together in the rejection of claim 1, above. Neither reference teaches that the column is aluminum alloy and the heat exchange material is graphene. However, Pando teaches forming a heat exchanger with an aluminum chassis and a graphene foil sheet heat spreader (¶ [0003]-[0004] & [0014]). One with ordinary skill in the art would have realized that making the heat exchanger of these materials would have reduced system weight and improved thermal conductivity (¶ [0031]), thereby facilitating improved heat exchanger operation. Therefore, it would have been obvious to have made the column of aluminum alloy and the heat exchange material of graphene in order to facilitate improved heat exchanger operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729